United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2501
                       ___________________________

                             Hassam Essam Ahmed

                            lllllllllllllllllllllPetitioner

                                          v.

           Merrick B. Garland, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                            Submitted: May 3, 2022
                             Filed: May 11, 2022
                                [Unpublished]
                                ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

     Egyptian citizen Hassam Ahmed petitions for review of an order of the Board
of Immigration Appeals (BIA) upholding the decision of an immigration judge
denying his application for relief from removal under the Convention Against Torture
(CAT).1

       Upon careful consideration, we conclude that Ahmed’s administrative appeal
to the BIA was insufficient to exhaust any challenge to the agency’s jurisdiction over
his removal proceedings. See Ateka v. Ashcroft, 384 F.3d 954, 957 (8th Cir. 2004)
(if petitioner fails to raise a particular issue when he appeals to BIA and has not
presented BIA with need or opportunity to address that issue, petitioner has not
exhausted administrative remedies). In any event, such a challenge is foreclosed by
this court’s precedent. See Ali v. Barr, 924 F.3d 983, 985-86 (8th Cir. 2019); see also
Tino v. Garland, 13 F.4th 708, 709 n.2 (8th Cir. 2021) (per curiam). We also
conclude that substantial evidence supports the denial of CAT relief, as Ahmed did
not establish it is more likely than not that he would be tortured if removed to Egypt.
See Ahmed v. Barr, 973 F.3d 922, 927 (8th Cir. 2020) (standard of review); Lasu v.
Barr, 970 F.3d 960, 966 (8th Cir. 2020) (existence of consistent pattern of gross,
flagrant, or mass violations of human rights is not itself sufficient grounds for
determining that particular person will be in danger of being subjected to torture upon
return to his country; rather, specific grounds must exist that indicate individual
would be personally at risk); Alzawed v. Barr, 970 F.3d 997, 1002 (8th Cir. 2020)
(denying petition where substantial evidence supported BIA’s conclusion that
noncitizen’s argument that he would likely be tortured was “based on a chain of
assumptions and speculation”). The court denies Ahmed’s pending motion to remand
the case as moot, and denies the motion to supplemental the record, see Berte v.
Ashcroft, 396 F.3d 993, 997 (8th Cir. 2005) (judicial review is limited to
administrative record).




      1
        The denial of cancellation-of-removal, asylum, and withholding-of-removal
relief are not before this panel. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756
(8th Cir. 2004) (claim not raised in opening brief is waived).

                                         -2-
      For the foregoing reasons, we deny the petition for review, and deny the
pending motions. See 8th Cir. R. 47B.
                     ______________________________




                                     -3-